DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 11/16/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8, 12 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amedee et al (US 2013/0224277 A1), in view of Altschuler et al (USP 8,790,681 B2).
Amedee disclosed three dimensional porous polysaccharide matrices able to induce mineralization of a tissue in an osseous site, as well as in a non-osseous site, for use in bone formation [abstract; 0001]. The polysaccharide scaffold was prepared by: i) preparing an alkaline aqueous solution comprising at least one polysaccharide, a cross-linking agent and a porogen agent, ii) transforming the solution into a hydrogel by placing said solution at a temperature from 4° C to 80° C for a sufficient time to allow the cross-
Additionally, Amedee disclosed that the alkaline solution of step i) further comprised a drug having an acknowledged therapeutic effect [0079].
In an embodiment, the scaffold was hydrated by submerging the scaffold in an aqueous solution (e.g., de-ionized water, water filtered via reverse osmosis, a saline solution, or an aqueous solution containing a suitable active ingredient) for an amount of time sufficient to produce a scaffold having the desired water content (e.g., reads on phase facilitating needle injection of the composition) [0058]. 
The polysaccharide scaffold, comprised of hyaluronic acid, was adapted to the size and shape of the bone to replace, and to the localization of said bone. The shape of the scaffold was a sphere, a cylinder, a cube or a rectangular cuboid; the size of said scaffold was comprised between 0.5 mm and 30 cm [0069-0070; 0101].
The size of the particles of hydroxyapatite was comprised between 1 to 20 μm, preferably 5 and 15 μm [0032]. The concentration of hydroxyapatite in the alkaline solution of polysaccharide (w/v) was comprised between 0.01 and 10% (w/v) [0074].
Although Amedee taught a cross-linked porous scaffold submerged in aqueous solution, Amedee was silent space between the cross-linked chunks for neovascularization and new bone formation, as recited in claim 1.
Altschuler taught scaffolds for the repair, regeneration, enhancement of formation or a combination thereof, of cartilage and/or bone, which scaffold comprised at least two 
An advantage to the scaffolds was the presence of the voids within a phase containing a biocompatible polymer, such as hyaluronic acid, which voids allowed for greater direction of migrating progenitor cells throughout the scaffold, in order to stimulate cartilage regeneration and repair. 
In some embodiments, the voids provided a chemotactic guide for recruited cells involved in chondrogenesis, and/or in some embodiments, influenced local recruitment and differentiation of the chondrogenic population of cells migrating thereto. In some embodiments, the voids contributed to cartilage matrix homeostasis [col 6, lines 36-60].
An association between biocomponents (i.e., hyaluronic acid) and biologic regenerative and repair responses was promoted by providing a scaffold containing spaces (i.e., voids) morphologically compatible with osteons and their vascular interconnections [col 1, lines 20-25; col 4, lines 50-54; col 10, lines 49-55; col 41, lines 45-50].
Since Amedee disclosed cross-linked scaffolds comprised of hyaluronic acid, it would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Amedee, space within the scaffold, as taught by Atschuler. An ordinarily skilled artisan would have been so motivated because, as taught by Atschuler, cartilage and/or bone regeneration, repair and enhancement of formation is optimal when scaffolding comprises voids [Atschuler; col 8, lines 32-43]. An advantage of scaffolds 
Further, the voids provide a chemotactic guide for recruited cells involved in chondrogenesis; influences local recruitment and differentiation of the chondrogenic population of cells migrating thereto, and contribute to cartilage matrix homeostasis [Atschuler; col 6, lines 36-60]. Additionally, an association between biocomponents (i.e., hyaluronic acid) and biologic regenerative and repair responses is promoted by providing a scaffold containing spaces (i.e., voids) morphologically compatible with osteons and their vascular interconnections [col 1, lines 20-25; col 4, lines 50-54; col 10, lines 49-55; col 41, lines 45-50].
The instant claim 1 recites a diameter of the hydrogel at less than 1000 µm; mineral particles with a diameter of less than 10 µm; mineral particles in the amount less than 20 % by weight. The instant claims 2 recites mineral particles with a diameter of less than 5 µm.
Amedee disclosed that the shape of the scaffold was a sphere, a cylinder, a cube or a rectangular cuboid; the size of said scaffold was comprised between 0.5 mm and 30 cm [0069-0070; 0101]. The size of the particles of hydroxyapatite was comprised between 1 to 20 μm, preferably 5 and 15 μm [0032]. The concentration of hydroxyapatite in the alkaline solution of polysaccharide (w/v) was comprised between 0.01 and 10% (w/v) [0074]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Amedee, in view of Atschuler, reads on claims 1-2, 4, 8 and 21-23.

Regarding claim 20, Amedee disclosed hydroxyapatite between 0.01 and 10% (w/v) [0074]; Amedee was not specific the amount of water in which the hydrogel was submerged. However, Amedee taught that amount of water could be adjusted, as desired, in order to obtain the desired swelling [0058]. As such, it would be prima facie obvious to one of ordinary skill in the art to formulate Amedee at a weight ratio (in terms of volume) of the first to the second phase at 3:1 to 19:1, as claimed. 
It is prima facie obvious to try, with a reasonable expectation of success, and without undue experimentation, amounts of water as desired. MPEP 2143. An ordinarily skilled artisan would be directed by Amedee’s guidance to obtain compositions with the desired swelling of the hydrogel. Further, an ordinarily skilled artisan would be guided by Amedee’s teachings towards the abilities of the person skilled in the art to adjust, as necessary, ingredients of the preparation [0081].
Regarding claims 21-23, Amedee did not teach hyaluronidase inhibitors, third phases or anesthetics.

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive.
Applicant argued that Amedee did not disclose chunks embedded in an aqueous phase, to which the Examiner disagrees. Amedee taught cross-linked polysaccharides (e.g., hyaluronic acid), transformed into hydrogel matrices, said hydrogels submerged in 
Applicant argued that Amedee does not provide for spaces for neovascularization and new bone formation, to which the Examiner responds that the newly cited Altschuler teaches the said limitation [Atschuler; col 1, lines 20-25; col 3, lines 25 and 33-40; col 4, lines 50-54; col 8, lines 32-43; col 10, lines 17-25 and 49-55; col 12, lines 5-13; col 21, lines 50-57; col 41, lines 45-50].
The Examiner argued that Amedee did not teach a phase facilitating needle injection, to which the Examiner disagrees. Amedee taught that the scaffold was hydrated by submerging in an aqueous solution (e.g., de-ionized water, water filtered via reverse osmosis, a saline solution, or an aqueous solution containing a suitable active ingredient) for an amount of time sufficient to produce a scaffold having the desired water content (e.g., reads on phase facilitating needle injection of the composition) [0058]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Amedee et al (US 2013/0224277 A1), in view of Altschuler et al (USP, 8,790,681 B2) and further in view of Wen et al (US 2006/0257492 A1).
The 35 U.S.C. 103 rejection over Amedee and Atschuler was previously described.
Although Amedee disclosed that the alkaline solution further comprised a drug having an acknowledged therapeutic effect, Amedee did not specifically disclose that the drug was loaded onto the surface of the mineral particle, as recited in claim 3. 

Since Amedee disclosed a crosslinked hyaluronic acid matrix comprising therein for bone regeneration, therapeutic agents and hydroxyapatite, it would have been prima facie obvious to one of ordinary skill in the art to include, within Amedee, calcium phosphate particles having adsorbed, thereunto, therapeutic agents. An ordinarily skilled artisan would have been so motivated, because the said particles effectively deliver said agents to target sites, in order to promote repair, healing or regeneration of bone, as taught by Wen [Wen; 0004 and 0005].

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant argued that Wen did not cure the deficiencies of Amedee, to which the Examiner responds that Amedee, in view of Altschuler, is not considered deficient.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amedee et al (US 2013/0224277 A1), in view of Altschuler et al (USP, 8,790,681 B2) and further in view of Farris et al (USP 4,673,355).
The 35 U.S.C. 103 rejection over Amedee and Altschuler was previously described.
Amedee was silent the porosity of the mineralized particles. 

It would have been prima facie obvious to one of ordinary skill in the art to include nonporous mineral particles within Amedee, as taught by Farris. An ordinarily skilled artisan would have been motivated to include biocompatible materials that are similar or identical to natural bone material with regard to numerous important parameters, including an exceptional hardness, rendering them useful for the repair or replacement of bones, as taught by Farris [Farris; col 1, lines 36-45; col 3, lines 28-35].

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant argued that Farris did not cure the deficiencies of Amedee, to which the Examiner responds that Amedee, in view of Altschuler, is not considered deficient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/Primary Examiner, Art Unit 1612